REJOINDER
Claims 1-3, 11-14 and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-5, 9-10 and 15-17, directed to allowable species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 18-20 and 24, directed to the invention of a different compound of Formula I, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II and IV as set forth in the Office action mailed on 03/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Joe Mallon on 03/15/2021.

The application has been amended as follows: 
1. Claims 18-20 and 24 are cancelled without prejudice thereunto.

/CELESTE A RONEY/Primary Examiner, Art Unit 1612